Citation Nr: 0608692	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-08 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Tourette's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had verified active service from September 1966 
to February 1967.  He also had one year of prior Naval 
Reserve service.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its July 2004 remand has been 
accomplished to the extent possible, and that this matter is 
now ready for further appellate review.  The Board further 
notes that the veteran previously sought service connection 
for a psychiatric disability and that this claim was 
originally denied by the Board in March 1972.  Thereafter, 
following the filing of various applications to reopen the 
claim, an application to reopen was denied by the Board in 
June 1990 and is final.  Therefore, the Board finds that the 
sole matter for current appellate review is entitlement to 
service connection for Tourette's syndrome.  


FINDING OF FACT

There is no current diagnosis of Tourette's syndrome that has 
been linked to active service.


CONCLUSION OF LAW

Tourette's syndrome was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim.

First, the Board would like to point out that its observation 
that the sole issue for review is entitlement to service 
connection for Tourette's syndrome is a critical one, because 
while the evidence of record may warrant the conclusion that 
the veteran suffered from a preexisting psychiatric disorder 
prior to service, it does not support the conclusion that the 
veteran currently or has ever had Tourette's syndrome.  

In this regard, although the May 1997 rating action and March 
1999 statement of the case that originally denied the claim 
for service connection for Tourette's syndrome did so on that 
basis that this disability preexisted service and was not 
shown to have been aggravated during service, prior to that 
rating decision and statement of the case, the veteran had 
been correctly notified in a July 1996 letter that he needed 
to provide evidence that his Tourette's syndrome was incurred 
or aggravated during service, and the respective obligations 
of the Department of Veterans Affairs (VA) and the veteran in 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, March 2001 correspondence from the regional 
office (RO) to the veteran spelled out in even more detail 
the evidence necessary to substantiate claims for service 
connection, and the respective obligations of VA and the 
veteran in obtaining that evidence.  Id.  

Following the recent of additional evidence, including VA and 
private treatment records and the veteran's voluminous Social 
Security Administration (SSA) records, an April 2003 
supplemental statement of the case continued to deny the 
claim on the basis that there was no showing that preexisting 
Tourette's syndrome had been aggravated by service, but 
further noting that medical evidence needed to be provided 
that showed Tourette's syndrome was either incurred or 
aggravated during service.  

Similarly, following the receipt of the results of VA 
examinations in May and July 2003, a January 2004 
supplemental statement of the case continued the denial of 
the claim on the basis of no evidence of aggravation, while 
continuing to provide notice that the veteran needed to show 
that Tourette's syndrome was either incurred or aggravated 
during service.  

Thereafter, following the Board's July 2004 remand which 
noted certain inadequacies with respect to the VA 
examinations in May and July 2003, and therefore requested 
that the veteran be examined by a panel of both a 
psychiatrist and neurologist, the veteran was provided with 
yet another letter in January 2005 that outlined the evidence 
necessary to substantiate his claim, the action that would be 
taken on his behalf, and the action that he could take.  Id.  

Finally, following the receipt of the results of the panel's 
examination of the veteran and review of his voluminous 
claims file, a September 2005 supplemental statement of the 
case advised the veteran that the panel's diagnoses did not 
include Tourette's syndrome and had not related this 
condition to his military service.  

Although the July 1996, March 2001, and January 2005 VCAA 
notice letters did not specifically request that appellant 
provide any evidence in the veteran's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board would further note that since the claim for service 
connection is being denied on the basis of a lack of 
existence of a current diagnosis or findings of Tourette's 
syndrome that can be linked to service, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran pursuant to the 
recent case of Dingess/Hartman v. Nicholson, No. 01-1917 
(March 3, 2006).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has asserted that 
recent VA examination was inadequate in some respect or 
indicated any intention to provide additional evidence in 
response to the recent VA findings and opinions.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Service medical records do not reflect a diagnosis or finding 
of Tourette's syndrome.  There is an in-service medical 
entry, dated in October 1996, which does reflect that the 
veteran was complaining of being unable to adjust to the 
Navy, and the observation that the veteran had nervous 
shoulder twitches that may or may not be voluntary.  There 
was no diagnosis provided at this time.  At the veteran's 
medical board examination in January 1967, neurological 
examination was negative and there was no indication of any 
twitching of the shoulders or other parts of the body.  The 
diagnosis was immature personality.  February 1967 
neurological and psychiatric discharge evaluation was noted 
to reveal normal findings.

Post-service treatment records in the claims file dated 
between September 1969 and March 1996 document numerous 
evaluations and hospitalizations relating to various 
psychiatric diagnoses.  Some of these will be discussed in 
more detail below, but the Board's review of these records 
does not reflect a single diagnosis of Tourette's syndrome or 
finding of twitching of the shoulders or any other part of 
the body.

In an April 1996 private neuropsychological evaluation, Dr. 
G. noted that she did not review medical records provided by 
the veteran in connection with her evaluation, and instead, 
relied upon the history as provided by the veteran.  The 
veteran described having odd habits, which included biting 
and licking his hand.  His spouse noted that the veteran's 
cheeks and eye twitched, and that he became angry when 
watching television.  He was also described as rather 
ritualistic.  His spouse also noted described mannerisms such 
as twirling of his hair, chewing his hands, and biting the 
hairs on his hand.  The Axis I diagnoses were cognitive 
disorder, not otherwise specified, Tourette's disorder, 
polysubstance dependence by history (in remission), and 
obsessive-compulsive disorder with limited insight.  Dr. G. 
commented that test results pointed toward some form of 
organic brain problems, and that the veteran also had several 
characteristics of individuals with a tic disorder such as 
Tourette's Disorder.  

In an April 1996 private neurological report form Dr. M., the 
veteran and his spouse provide a description of the veteran's 
verbal tics, habits of yelling at himself or the television, 
and motor tics, including biting the hair on the back of his 
hand, a twitch in the left face, and twirling his hair.  Dr. 
M.'s examination reportedly revealed a number of tics, 
including the shaking of the head, left facial twitch, and 
what looked like a kind of chill.  On the other hand, no 
vocalizations were observed except for recurrent throat 
clearing.  It was the examiner's impression that the veteran 
clearly had Tourette's with a clear history of vocalizations, 
obsessive-compulsive components, behavioral disorder, and a 
sense of tension followed by release when he was able to 
ritualize.  Dr. M. believed that previous psychiatric 
diagnoses were in error except as these symptoms related to 
the veteran's Tourette's.

September 1996 statement from Dr. O. notes the veteran's 
description of a long history of motor tics, obsessive 
thinking, compulsions, and affective disturbance.  It was 
further noted that the veteran related that he had prominent 
head jerking, motor tics, and obsessive-compulsive type 
behaviors in the fifth grade.  The head tics reportedly would 
wax and wane along with the other tics, including sniffing 
and throat clearing, etc.  While in the service, the examiner 
noted that the veteran apparently had some significant 
difficulties with his behavior, conformity, and maturation 
issues, and it was the veteran's contention that had he been 
correctly diagnosed while in the service, then he may have 
avoided years of "inappropriate treatment" with other 
psychiatric diagnoses.  Motor examination at this time 
revealed some simple motor tics of the shoulders, head, and 
neck.  In summary, Dr. O. concluded that the veteran had a 
lifelong history of Tourettism and some behavioral problems 
consistent with the spectrum of disability seen with 
Tourette's syndrome.  Dr. O. further opined that the tics 
were a minor part of his day-to-day existence and the 
obsessive thinking and compulsions were a major factor.  Dr. 
O. also commented that Tourette's syndrome was not a frequent 
diagnosis in the 1960's, noting that coprolalia was almost a 
sine qua non for the diagnosis.

A November 1996 statement from Reverend B. C., a veteran who 
also served in the Navy, indicates that this witness had no 
knowledge of Tourette's syndrome prior to the service, having 
suffered from only slight symptoms that he had not paid 
attention to.

In another medical statement from Dr. M., dated in November 
1996, Dr. M. acknowledged receipt of the report from Dr. O., 
and stated that he felt that the veteran had Tourette's 
syndrome all of his life and that it was improperly diagnosed 
while he was in the service.  While Dr. M. indicated that the 
copy of the memorandum from the veteran's Commanding Officer 
on the USS Sunnadin reflected symptoms of Tourette's 
syndrome, rather than any other specific diagnosis, he could 
not help the veteran with an opinion as to whether or not 
Tourette's syndrome was considered to be a service-connected 
disability.

At the veteran's personal hearing in May 2002, the veteran's 
representative asserted that the veteran's claim was 
predicated on a theory that preexisting Tourette's syndrome 
was aggravated during active service (transcript (T.) at p. 
1).  The veteran stated that he began having symptoms of this 
disorder when he was eleven or twelve years old, and that 
since that time, his symptoms had waxed and waned (T. at pp. 
1-2).  He would sometimes be asymptomatic for a period of 
months (T. at p. 2).  Problems that he originally had that he 
continued to have currently included facial tics, verbal 
tics, and possibly some outburst of crying (T. at p. 2).  His 
symptoms reappeared during service when he was ordered into 
his first permanent duty station at Pearl Harbor in October 
1966 onboard a sea going tug boat that had been converted to 
a mine sweeper (T. at p. 2).  More specifically, his 
shoulders began to twitch, his head began to twitch, and he 
began to cry (T. at p. 4).  A psychiatrist rendered a 
diagnosis of immature personality, and recommended that the 
veteran be discharged (T. at p. 4).  The condition improved 
following his reassignment from the tug boat but was raised 
again following his admission to a Naval Hospital in January 
1967 (T. at p. 6).  After his discharge from the service, he 
was first hospitalized after he attempted to take his life in 
August 1969 (T. at p. 7).  The first diagnosis of Tourette's 
syndrome was by Dr. M. in April 1996 (T. at p. 7).

VA outpatient records from September 2002 to April 2003 
reflect that in September 2002, psychiatric evaluation 
revealed a primary diagnosis of mixed personality disorder 
with borderline, histrionic, and narcissistic elements.  It 
was also noted that the veteran reported that he had been 
told by several neurologists that he had Tourette's syndrome 
but he exhibited no tic or vocalization signs and this 
diagnosis was considered doubtful.  In April 2003, the 
veteran's past medical history was noted to include 
Tourette's sydrome since 1996, with facial and oral tics.  It 
was indicated that this was not a frequent problem.

VA neurological examination in May 2003 revealed that the 
veteran's claims file was not available for review in 
conjunction with the examination.  The veteran reported that 
he began to have episodes of facial grimacing and twirling of 
his hair as a child.  This behavior reportedly decreased 
during his high school years except for episodes of clearing 
of the throat, and he then developed shoulder twitching 
during service.  He was administratively discharged in 1967 
with a diagnosis of immature personality.  The examiner noted 
that the first diagnosis of Tourette's was by Dr. M. in 1996, 
and this was confirmed by Dr. O.  The examiner observed the 
veteran carefully during the examination and did not observe 
coprolalia or multifocal tics.  The examiner did notice a few 
involuntary twitches of the facial muscles on the left side, 
however, he did not notice any throat clearing tics, eye or 
shoulder shrugging tics as he had reported in the past.  The 
examiner stated that the veteran's history was certainly 
consistent with a lifelong history of Tourette's syndrome.  
It was noted that there were currently very few examples of 
this behavior and it was difficult to attribute the left 
facial movements to Tourette's since interpretation of that 
finding was complicated by a previous blunt trauma to that 
area.  It was also possible that the Prozac that had been 
prescribed might be ameliorating some of the tic behaviors, 
and that the veteran might exhibit more symptoms if there 
were no medication.  The examiner opined that there was 
nothing by way of history to support the statement that the 
Tourette's sydrome was "permanently aggravated" by the 
veteran's military service.  By history, the frequency of the 
multifocal tics was decreasing before service and thereafter 
remained either unnoted or subclinical during most of his 
adult life until minor facial tics were brought to his 
attention by his second wife.  Therefore, the examiner 
concluded that his military service certainly did not 
aggravate or exacerbate the preexisting Tourette's tendency.

VA mental disorders examination in July 2003 revealed that 
the veteran's claims file was available for review in 
conjunction with this examination.  Since September 2002, the 
examiner noted that the veteran had been given Axis I and II 
diagnoses of adjustment disorder with depressed mood, alcohol 
dependence in remission, borderline personality disorder 
characteristics, major depression, dysthymic disorder, 
depressive neurosis, substance abuse, histrionic traits, 
dependent traits, personality disorder, not otherwise 
specified, and Tourette's syndrome.  The examiner concluded 
that it was simply not possible for him to determine whether 
or not current psychiatric findings were the result of 
Tourette's syndrome, noting that this condition may have 
contributed to some of his symptoms but that it was 
impossible to provide any further opinion beyond this simple 
statement.  The Axis I diagnosis included Tourette's syndrome 
by history.

VA treatment records over the period of December 2003 to July 
2005 reflect that in December 2003, the veteran's past 
medical history included Tourette's syndrome since 1996, 
currently asymptomatic.  In April 2004, past medical history 
included Tourette's syndrome sine 1996, with intermittent 
facial tics, and in August and October 2004, the condition 
was again noted by history only and indicated to be stable.

The veteran was examined by a panel of a VA psychiatrist and 
neurologist in June 2005, at which time the veteran's claims 
file was also reviewed.  Some of the veteran's treatment 
records were summarized by the examiners and included October 
1966 service record entries reflecting shoulder and general 
twitching and uncontrolled weeping, post service 
hospitalizations in 1969, 1971, 1972, 1974, 1975, 1994, and 
1995, and the 1996 reports from Dr. M. and Dr. O.  The last 
hospitalization was in September 2002, at which time the Axis 
I diagnosis included adjustment disorder with depressed mood.  
At this time, the veteran indicated that he first noticed 
facial grimacing and head nodding at 9 or 10.  He denied ever 
having vocal tics, and stated that he could voluntarily 
suppress his tic behaviors indefinitely.  Currently, he 
experienced the alternate blinking of one eye and then the 
other, and some facial grimacing.  He denied any waxing or 
waning of these symptoms or an exacerbation of these symptoms 
brought on by the stress of service.  

Neurological examination revealed occasional increased eye 
blinking and mouth movements, but no snorting, throat 
clearing, utterances, truncal, or appendicular tics.  Of 
note, maneuvers that were conducted to "uncover" 
involuntary movements were not observed to be followed by tic 
behaviors.  References to various treatises were also 
provided.  The Axis I diagnoses were polysubstance abuse and 
anxiety disorder, not otherwise specified-obsessive 
compulsive spectrum disorder.

The examiners noted that Tourette's syndrome was diagnosed 
based on history and clinical signs/symptoms, and the 
veteran's original diagnosis, made in 1996, was based on 
history and "simple motor tics."  Vocal tics were not 
observed at this time, were denied by the veteran, and were 
not documented by a single physician throughout the veteran's 
voluminous medical files.  The veteran was also noted to have 
denied premonitory sensations, which were reported to occur 
in more that 90 percent of adults with Tourette's syndrome.  
The examiner's also noted that Tourette's syndrome patients 
could not suppress tics indefinitely as reported by the 
veteran.  Finally, the examiners noted that various movements 
in Tourette's syndrome patients, not considered tics, had 
been documented that were associated with their comorbid 
disorders (obsessive-compulsive disorder, attention-deficit 
hyperactivity disorder, and antisocial behavior).  To meet 
the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) or The Tourette Syndrome Classification Study Group 
Criteria for Tourette's syndrome, an individual must also 
have at least one vocal tic and multiple motor tics of a 
waxing and waning duration, and the veteran did not 
historically meet these criteria.  Thus, it was the 
examiners' opinion that the diagnosis of Tourette's syndrome 
was in error.

Even if it was conceded that Tourette's syndrome preexisted 
service, the examiners further opined that it was not at 
least as likely as not that it was aggravated by service, 
noting that this was in keeping with the literature.  
Pointing to several treatises, the examiners noted that in 
general life events did not account for changes in tic 
severity.  The examiners further noted that to argue that the 
veteran's functional course might have been improved had he 
been properly diagnosed and treated for Tourette's was 
seriously undermined by the fact that throughout the late 
1960's and early 1970's, he was receiving the standard-of-
care for Tourette's syndrome.  Furthermore, they note that 
the reverse argument would have to be that he should have 
done worse in terms of disability secondary to his Tourette's 
syndrome, or its psychiatric comorbidity, and such was not 
the case here.  Finally, they opined that Tourette's syndrome 
did not cause the development of any other psychiatric 
disorder by reason of the veteran's active service.


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

An essential element for the establishment of service 
connection is the existence of a current disability, and 
while the Board notes the existence of the diagnosis of 
Tourette's syndrome by Dr. M. and Dr. O. in 1996, as 
addressed more fully below, the Board finds that a 
preponderance of the evidence is against the current 
existence of this disorder.

First, as was noted by the recent panel of VA examiners in 
June and July 2005, Tourette's syndrome was not diagnosed 
until 1996, and at that time it was diagnosed based on 
primarily a history provided by the veteran and the existence 
of "simple motor tics."  In this regard, the fact that Dr. 
M. and Dr. O. may have had or later received service and/or 
post-service treatment records to aid in their diagnosis is 
not considered to add significant probative value to their 
diagnosis, as the contemporaneous records document nothing 
more than the October 1966 episodes of twitching during 
service, and the veteran's first report of childhood tics in 
1996.

Moreover, as was also noted by the June 2005 panel of VA 
examiners, vocal tics were not observed at the time of the 
June 2005 examination, were denied by the veteran, and were 
not documented by a single physician in any of the veteran's 
voluminous treatment records.  The Board is also impressed by 
the fact that premonitory sensations were known to occur in 
more than 90 percent of Tourette's syndrome patients and were 
denied here, and Tourette's patients could not suppress tics 
indefinitely as reported by the veteran.  Finally, in order 
to meet the DSM-IV or The Tourette Syndrome Classification 
Study Group Criteria for Tourette's syndrome, the examiners 
noted that an individual must also have at least one vocal 
tic and multiple motor tics of a waxing and waning duration, 
and the veteran did not historically meet these criteria.  In 
this regard, while the Board is mindful of the fact that the 
veteran testified in May 2002 that his symptoms had waxed and 
waned since service, and the diagnosis is still lacking at 
least one vocal tic.  Consequently, for the above-noted 
reasons, the Board finds the opinions of the June 2005 VA 
examiners to be based on a more detailed, accurate, and 
complete review of the veteran's historical and current 
symptoms in conjunction with those necessary to support a 
diagnosis of Tourette's syndrome, and that a preponderance of 
the evidence is therefore against a current diagnosis of 
Tourette's syndrome.  

The Board notes that the existence of current disability 
associated with Tourette's syndrome is further supported by 
the lack of current findings of relevant symptoms, as 
demonstrated by a VA outpatient record from September 2002 
that noted that the veteran reported that he had been told by 
several neurologists that he had Tourette's syndrome but 
exhibited no tic or vocalization signs and that this 
diagnosis was considered doubtful, an April 2003 record that 
indicated that Tourette's sydrome was not a frequent problem, 
the lack of multifocal tics at VA neurological examination in 
May 2003, a December 2003 VA record that reflects that the 
veteran's Tourette's sydrome was currently asymptomatic, and 
August and October 2004 VA records noting the veteran's 
condition by history only and that it was stable.

The Board also observes that with its finding that the record 
does not support a current diagnosis of Tourette's syndrome 
that can be related to active service, it is unnecessary to 
consider whether that condition preexisted service.  

However, the Board notes that even if it was conceded that 
Tourette's syndrome preexisted service, the June 2005 VA 
examiners further opined that it was not at least as likely 
as not that it was aggravated by service, noting that this 
was in keeping with the literature.  Pointing to several 
treatises, the examiners noted that in general life events 
did not account for changes in tic severity.  The examiners 
further noted that to argue that the veteran's functional 
course might have been improved had he been properly 
diagnosed and treated for Tourette's was seriously undermined 
by the fact that throughout the late 1960's and early 1970's, 
he was receiving the standard-of-care for Tourette's 
syndrome.  Furthermore, the examiners note that the reverse 
argument would have to be that he should have done worse in 
terms of disability secondary to his Tourette's syndrome, or 
its psychiatric comorbidity, and such was not the case here.  

The Board further notes that there is no medical opinion that 
contradicts the June 2005 VA panel opinion that Tourette's 
syndrome, if conceded, would not have been permanently 
aggravated as a result of the veteran's service. 

The Board would also point out that to the extent the 
veteran's statements seek to support a current diagnosis of 
Tourette's syndrome and/or link such a diagnosis to symptoms 
during service is of no probative value, as the veteran has 
not been shown to possess the kind of education and training 
that would permit him to opine a medical diagnosis or opinion 
on medical causation.  Espiritu v. Derwinksi, 2 Vet. App. 494 
(1992).  



ORDER

The claim for service connection for Tourette's syndrome is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


